Mr. Justice Hutchison
delivered the opinion of the conrt.
Anrelio and Rafael Vázquez were prosecuted upon a complaint for aggravated assault and battery which set forth the facts as follows:
“That on May 5, 1929, at 9 p. m. and in the ward of Bartolo in the Municipal Judicial District of Lares, which forms part of the Judicial District of Aguadilla, Porto Rico, the said defendants, then and there, wilfully and maliciously and with intent of inflicting gravé bodily harm on the person of Francisco Muñiz, a human being, assaulted and tattered him, shooting at him from behind with a shotgun. Some cf the shot penetrated his sldn. The defendant Rafael Vazquez was the one who fired on complainant, and the other defendant accompanied Rafael Vazquez.”
In the municipal court, Rafael Vázquez was acquitted^ Aurelio Vázquez was twice convicted, first in the municipal' court, and later, after a trial de novo, in the district court. As to him, the complaint does not charge the commission of any offense.
The judgment appealed from must be reversed.
Mr. Justice Aldrey took no part in the decision of this case.